 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                                   EASTERN DISTRICT OF CALIFORNIA

 8

 9                                                             No. 1:19-cv-01108-GSA
         CHRISTIE MICHELE HARVEY,
10
                            Plaintiff,
11                                                             ORDER DIRECTING PLAINTIFF TO
               v.                                              SUPPLEMENT OR WITHDRAW
12                                                             MOTION TO PROCEED WITHOUT
         ANDREW SAUL,1 Commissioner of                         PAYMENT OF FEES
13       Social Security,

14
                            Defendant.                         (Doc. 2)
15

16           Plaintiff Christie Michele Harvey (“Plaintiff”) seeks judicial review of a final decision of
17
     the Commissioner of Social Security (“Commissioner” or “Defendant”) denying her application
18
     for disability insurance benefits pursuant to Title II and supplemental security income pursuant to
19
     Title XVI of the Social Security Act. Doc. 1. Plaintiff moves to proceed without payment of
20
     filing fees (in forma pauperis). Doc. 2. However, Plaintiff’s affidavit states that she has $500.00
21

22   in savings and that her “[h]usband pays all bills with his income.” Doc. 2 at 2. The affidavit does

23   not disclose husband’s income. Plaintiff also reports that household assets include a home and
24   five motor vehicles, with net equity of $189,782. Doc. 2 at 2.
25
             Because Plaintiff does not fully disclose all household income, the Court is unable to
26
27   1
      Commissioner of Social Security Andrew Saul is substituted as Defendant pursuant to Fed. R. Civ. P. 25(d). See
     also Section 205(g) of the Social Security Act, 42 USC 405(g) (action survives regardless of any change in the
28   person occupying the office of Commissioner of Social Security).
                                                               1
 1   determine whether ordering the application to proceed without payment of filing fees is necessary
 2   or appropriate, particularly in view of the household’s substantial net worth. Accordingly, within
 3
     ten (10) days of this order, Plaintiff is DIRECTED to submit complete disclosure of household
 4
     income and assets OR to withdraw her application to proceed in forma pauperis and fully pay the
 5
     filing fee for this action.
 6

 7

 8   IT IS SO ORDERED.

 9       Dated:     August 20, 2019                           /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
